Case 1:20-cv-03746-LJL Document 125-1 Filed 08/21/20 Page 1 of 4




                EXHIBIT A
Case 1:20-cv-03746-LJL Document 125-1 Filed 08/21/20 Page 2 of 4




                                                               =-   +:z. r~     f.,,-
                                                                         ito 1"}-
                                                                    1 ?--lft_
                                                                            •
Case 1:20-cv-03746-LJL Document 125-1 Filed 08/21/20 Page 3 of 4




                                   C,k Ce:               -




                                                                   >

                                                                   I
            Case 1:20-cv-03746-LJL Document 125-1 Filed 08/21/20 Page 4 of 4


                                                                                  ----

eBfTDA
DS


                        I




                                                                      ,( 0 J\,\
                                                                         •




                                ~.Q                              s,o
                                ig h·
                            ( '.'.y6 0 )                    ( S'+o)
                                -1 2-C        .,                3 '--f-0

V1 [;-,__                   (
                        ( 7-00)
                                  -      )                  (_ 1½k0)
                                                             l~6>)
 WC-
                                                                'l '16
